        Case 1:21-cv-00714-MV-SMV Document 2 Filed 08/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

TOMMY SHARP,

       Plaintiff,

v.                                                                      No. 21-cv-0714 MV/SMV

TONY MACE,

       Defendant.

                              ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Plaintiff’s Civil Letter-Complaint [Doc. 1],

docketed on July 30, 2021. He seeks damages based on, inter alia, racketeering and fraud. The

filing is deficient because Plaintiff failed to prepay the $402 filing fee, or alternatively, file a

motion to proceed in forma pauperis along with a six-month account statement. See 28 U.S.C.

§ 1915(a)(2). Plaintiff must cure this deficiency no later than September 21, 2021. All filings must

include the case number (21-cv-0714 MV/SMV). The failure to timely comply with this Order will

result in dismissal of this case without further notice.

       IT IS THEREFORE ORDERED that no later than September 21, 2021, Plaintiff

prepay the $402 filing fee, or alternatively, file a motion to proceed in forma pauperis along with

an inmate account statement reflecting transactions between January 30, 2021 and July 30, 2021.

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a blank in forma

pauperis motion.

       IT IS SO ORDERED.
                                                       ____________________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge
